Citation Nr: 0030397	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  97-34 243A	)	DATE
	)
	)


THE ISSUE

Whether a November 1988 decision by the Board of Veterans' 
Appeals which denied entitlement to an evaluation in 
excess of 10 percent for post-traumatic stress disorder 
(PTSD) should be revised or reversed due to clear and 
unmistakable error (CUE).

(The issue of entitlement to an effective date earlier 
than June 6, 1994 for an evaluation in excess of 10 
percent for PTSD is the subject of a separate decision of 
the Board this date.)


REPRESENTATION

Moving Party Represented by:  Robert E. Kelly, attorney-
at-law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to June 
1969.

This matter is before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the 
veteran, alleging CUE in a Board decision dated November 
21, 1988.  


FINDINGS OF FACT

1.  A November 1988 decision of the Board denied 
entitlement to an evaluation in excess of 10 percent for 
PTSD.  

2.  The veteran's allegation of CUE is that at the time of 
the November 1988 Board decision there existed VA medical 
records showing treatment for PTSD that had not been 
associated with the veteran's claims file.


CONCLUSION OF LAW

The allegation of CUE in the November 1988 Board decision, 
which denied entitlement to an evaluation in excess of 10 
percent for PTSD, fails to meet the threshold pleading 
requirements for revision of the Board decision on the 
grounds of CUE. 38 U.S.C.A. § 7111 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.1400 - 20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that the November 1988 Board 
decision was the product of CUE because all the facts as 
known at that time were not before the adjudicator.  The 
veteran maintains that evidence in the claims file 
indicated that additional VA treatment records existed, 
and that the Board's failure to obtain and review these 
records undebatably changed the outcome of his claim.

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 
C.F.R. § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different 
but for the alleged error.  Nonspecific allegations of 
failure to follow regulations or failure to give due 
process, or any other general, nonspecific allegations of 
error, are insufficient to satisfy the requirement of the 
previous sentence.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be denied.  
The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board 
decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and 
what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of error, 
of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by VA not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.- (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed 
or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
evidence does not include the otherwise correct 
application of a statute or regulations where, subsequent 
to the Board decision challenged, there has been a change 
in the interpretation of the statute or regulation.

The Board's Rules of Practice further provide that no new 
evidence will be considered in connection with the 
disposition of the motion.  Material included in the 
record on the basis of § 20.1403(b)(2) is not considered 
new evidence.  38 C.F.R. § 20.1405(b).

Concerning the November 1988 Board decision, the veteran's 
representative has presented arguments in a September 15, 
2000 Veteran's Submission in Support of Claim of Clear and 
Unmistakable Error.  In addition, arguments set forth in 
an April 19, 2000 Brief in Support of Remand (otherwise 
concerning a joint motion before the Court of Appeals for 
Veterans Claims (Court)) concern the veteran's allegation 
of CUE, and consequently are addressed in the present 
decision. 

The veteran contends that the Board's 1988 failure to 
obtain records of current VA psychiatric treatment, which 
were referred to by evidence already in the claims file, 
constituted CUE.  Although on pages 12 and 13 of the April 
2000 brief, the veteran's representative refers to the 
Board's failure to obtain "service medical records", it is 
clear from the remainder of his submissions that he is 
referring to records of current VA psychiatric treatment.  

The veteran's representative has submitted copies of these 
VA treatment records.  Included is a letter from the 
veteran's treating VA psychiatrist, dated in April 1988, 
in which the veteran's psychiatric symptoms are noted to 
be due to chronic major depressive disorder, as 
distinguished from PTSD or an anti-social personality 
disorder.  The remainder of the records are VA psychiatric 
treatment records.  The veteran's representative has 
presented arguments as to why the failure of the Board to 
review these records undebatably changed the outcome of 
the veteran's claim.  

In addressing the matter of the inclusion of the VA 
treatment records, the Board must deny the veteran's 
motion on procedural grounds. As detailed above, the 
regulations governing motions challenging a prior Board 
decision on the grounds of CUE prohibit consideration of 
new evidence in connection with such motions.  38 C.F.R. § 
20.1403(b)(1) & (2).  Rather, review for CUE in a prior 
Board decision must be based on the record and the law 
that existed when the decision was made.  Reference to 
records not before the Board at that time may not be made.  
In addition, the veteran's argument is essentially based 
on an alleged violation of the duty to assist (the Board 
failed to obtain VA treatment records).  However, 38 
C.F.R. § 20.1403(d)(2) specifically states that VA's 
failure to fulfill the duty to assist is an example of 
what is not CUE.  Therefore, in this case the VA records 
of psychiatric treatment referred to by the veteran may 
not be considered in an analysis of CUE.

The Board recognizes that in Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and Board even where they were not actually 
before the adjudicating body.  However, the Bell doctrine 
of constructive notice is not applicable to the case at 
hand.  In Damrel v. Brown, 6 Vet. App. 242, 246 (1994), 
the Court held that the Bell constructive notice doctrine 
could not be applied retroactively to VA adjudications 
occurring before Bell was decided.  In Lynch v. Gober, 11 
Vet. App. 22, 26-29 (1997), the Court reiterated and 
followed its holding in Damrel.  Since the Board decision 
at issue in the present case was rendered prior to 1992, 
Bell does not operate to make the unobtained VA treatment 
records constructively part of the record. 

In light of the above, the Board finds that the veteran 
has not set forth allegations of clear and unmistakable 
error, either of fact or law, in the November 1988 Board 
decision.


ORDER

The motion for revision of the November 1988 Board 
decision on the grounds of CUE is denied.



		
	U. R.  POWELL
Veterans Law Judge
Board of Veterans' Appeals


 



